Citation Nr: 0119585	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  97-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The custodian of the appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable, active military service from 
February 1943 to January 1946, and was authorized the Purple 
Heart Medal.  The veteran died April [redacted], 1973, and is 
survived by the appellant, his widow.  His daughter is the 
custodian of the appellant.  (A November 1995 Power of 
Attorney is of record in favor of the custodian and signed by 
the appellant; See also, November 1996 RO rating decision 
finding the appellant not competent for disbursement of VA 
funds).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the RO, 
which found, in effect, that new and material evidence had 
not been submitted to reopen a claim of service connection 
for the cause of the veteran's death.  See Statement of the 
Case, dated in November 1996.  

The sworn testimony of the custodian was obtained at the RO, 
both before a local hearing officer in January 1998 and 
before the undersigned Member of the Board sitting at the RO 
(Travel Board hearing) in May 2001.  


FINDINGS OF FACT

1.  The Certificate of Death shows the veteran died at 
Richmond Memorial Hospital in April 1973, "due entirely to 
natural causes."  No immediate cause of death was given, nor 
other cause(s) or contributing factor(s) identified.  

2.  Terminal hospital (Richmond Memorial Hospital) records 
show treatment for final diagnoses of a cerebral vascular 
accident (CVA), arteriosclerotic heart disease (ASHD), and 
pneumonia, complicated by decubiti of the back, secondary to 
anemia.  

3.  The CVA, ASHD, and pneumonia, are not shown to have been 
manifested until many years (decades) after the veteran's 
discharge from service in January 1946, and these disorders 
are not shown to have been the result of service, service-
connected disability, or in-service injury.  

4.  At the time of the veteran's death, service connection 
was established for: scar, gunshot wound, right chest wall, 
rated as 10 percent disabling, and, varicose veins, right 
lower extremity, rated as 10 percent disabling.  

5.  No credible medical evidence as been submitted 
associating service, or disease, disability, or injury 
incurred therein, with the cause of the veteran's death.  


CONCLUSION OF LAW

Evidence received since the July 1973 RO denial of 
entitlement to service connection for the cause of the 
veteran's death is not new and material, the appellant's 
claim for such benefit is not reopened and remains denied.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.104(a), 3.156(a), 20.302, 
20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
appellant, through her custodian, has been provided adequate 
opportunity to give sworn testimony, both in January 1998 and 
at her Travel Board hearing in May 2001.  Additionally, the 
notice provisions of the Veterans Claims Assistance Act of 
2000 have been met.  In the statement of the case (SOC) and 
supplemental statement of the case (SSOC) issued in this 
appeal, both have been advised of regulatory provisions 
pertaining to the petition to reopen a claim for service 
connection for the cause of the veteran's death, and, thus, 
the evidence necessary to substantiate the claim.  The 
appellant and her custodian were also advised of the sort of 
evidence necessary to reopen her claim of service connection 
for the cause of the veteran's death.  See RO's letter of 
February 22, 2001, and statement of the undersigned Member of 
the Board to the custodian at the Travel Board hearing 
(Travel Board Transcript, p.17, lines 1-4).  As all available 
records have been requested and obtained, and as the 
custodian has indicated that no further records are available 
regarding the late veteran's treatment, no further 
developmental action is indicated.  

Except as provided in 38 U.S.C.A. § 5108 (2000), when a claim 
is disallowed by the Board, a claim upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (2000).  
Thus, a July 1973 RO rating decision to deny entitlement to 
service connection for the cause of the veteran's death is 
final, based upon the evidence then of record.  38 U.S.C.A. § 
7104 (West 1991).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996). VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  Id.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)). Finally, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection is 
granted for any disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 1991). Additionally, to establish service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  

The above law and regulations require that the Board 
presently determine whether new and material evidence has 
been submitted since the time of the July 1973 RO decision, 
so as to reopen the claim of service connection for the cause 
of the veteran's death.  

The evidence of record in July 1973 included the veteran's 
service medical records and a January 1946 discharge 
examination report, an April 1949 post-service VA examination 
report, and a terminal hospital treatment summary of April 
1973 regarding the veteran's terminal illness.  As noted in 
the July 1973 final RO rating decision, the claim was denied 
on the basis that no service medical evidence could be 
associated with the cause of the veteran's death years later, 
and that, conversely, the post-service medical evidence 
failed to show that his prior service, in-service injury, or 
his service-connected disabilities, were a material factor in 
his death due to a CVA and ASHD.  Notice of this rating 
decision was issued to the appellant in August 1973, a copy 
of which remains in the claims file.  

The Board has presently reviewed the service medical records.  
It is noted that the veteran's service medical records of 
January 25, 1945 show that the veteran sustained a 
"laceration" of the right, lower, and anterior chest area, 
the result of a shell fragment wound received while in combat 
in Luxembourg.  Initial treatment records show that the 
"wound" or "laceration" was "non perforating" with "no 
penetration" of the chest cavity.  Both the initial and 
final diagnoses were "laceration" of the lower right chest.  
The next day, the veteran was noted to be in "good 
condition," with no evidence of any abdominal or lung 
pathology.  He was awarded the Purple Heart later in January 
1945, apparently as a result of these injuries.  A February 
1945 treatment record similarly indicates that the shrapnel 
wound had caused a laceration of the right anterior chest 
wall, which was considered to be "moderate."  Specific 
notation was made that the lower chest area laceration was 
without "ultrapleural [cavity] penetration," measuring 
5 cm. by 3 cm, and was situated over the 7th and 8th ribs.  On 
February 19, 1945, the wound was considered to be "healed," 
with the remaining stitches removed.  

On examination in January 1946 prior to his service 
discharge, the veteran was noted to have bilateral 
varicosities, moderate.  Notation was made of the prior wound 
of the chest, and a medical history which included one-month 
hospitalization for this.  On examination, the wound was not 
considered to be disabling.  The examiner noted a "healed" 
six-inch scar of the chest, a normal cardiovascular system, 
normal lungs, normal chest X-ray, and normal abdominal wall 
and viscera.  Blood pressure was 112/76, and a sitting pulse 
was 78.  Significantly, the medical examiner was of the 
opinion that neither of the veteran's abnormalities resulted 
in any disability, and that neither of these abnormalities 
would lead to an "untimely death."  

A February 1946 RO rating decision established service 
connection for a moderate wound of Muscle Group XXI, and a 10 
percent rating was assigned.  

On VA examination in April 1949, the veteran reported pain in 
the chest in cold or damp weather and when doing any running.  
He also reported that his veins do not bother him, but that 
they are more prominent than before.  The examiner found him 
to be in good general appearance, nutrition, muscular 
development, and carriage, with erect posture and free gait.  
Cardiovascular  and respiratory systems were normal on 
examination, there were no varicose veins, and blood, urine, 
and serology tests were all normal.  The veteran's chest 
wound scar was noted to be non-tender, freely movable, with 
no residual muscle injury.  There were some moderate varicose 
veins of the right leg and thigh only, with additional 
notation that there were no varicose veins of the left leg.  
The diagnoses were residuals of a shell fragment wound of the 
right chest "manifested by a scar," and right lower 
extremity varicose veins, moderate.  

A May 1949 RO rating decision established service connection 
for varicose veins of the right lower extremity, for which a 
10 percent evaluation was assigned, and the veteran's 
service-connected shell fragment wound injury, previously 
characterized as a Muscle Group XXI injury, was 
recharacterized as a scar, gunshot [shell fragment] wound, 
right chest wall.  The 10 percent rating was continued for 
the chest wall wound scar.  

The claims file also includes a terminal hospital treatment 
summary, dated in April 1973, showing a medical history 
significant for notation that the veteran was first 
hospitalized in October 1971 for dyspnea.  The veteran was 
also noted to have a family history of two brothers who died 
of heart attacks, and the veteran admitted to smoking 1/2 to 1 
pack of cigarettes a day.  Upon admission in January 1973, 
the examining physician noted the veteran's "usual 
'cigarette cough.' "  In January 1973, the veteran had a 
massive stroke with complete hemiplegia of the left side and 
complete aphasia, due to a seizure disorder resulting in a 
marked CVA.  The veteran's shortness of breath was originally 
diagnosed as a cerebral thrombosis of the left middle 
cerebrum vessels.  Electrocardiogram (ECG) showed a left 
anterior hemiblock with myocardial ischemia, with elevated 
blood urea nitrogen (BUN) and marked anemia on blood count.  
The veteran did not do very well on hospitalization, and just 
prior to his death, had another seizure and a new CVA, of 
which he expired in April 1973.  The final terminal diagnosis 
was CVA, ASHD, pneumonia, decubiti of the back and secondary 
anemia.  

The Certificate of Death indicates that the veteran died of 
natural causes in April 1973.  

The Board notes that the RO used the standard for determining 
whether new and material evidence had been submitted to 
reopen the claim which was struck down by the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that it can 
proceed with a decision on this case at the present time, 
however, as the SOC provided the appellant with the pertinent 
regulation concerning new and material evidence, that is, 
38 C.F.R. § 3.156(a) and the RO found in the SOC that the 
additional evidence submitted was not new and, thus, did not 
make any findings as to materiality using the struck down 
language.  In the SSOC, the RO found that the additionally 
submitted evidence did not provide a reasonable possibility 
that the additionally submitted evidence would change the 
previous decision.  The RO also found, however, that the 
additional evidence failed to show that the cause of death 
was related to service or that the service-connected 
conditions contributed materially or substantially to the 
cause of death.  The Board finds that the RO essentially 
concluded that the hearing testimony and medical reports were 
not competent evidence of any relationship between service or 
service-connected disabilities and death.  Thus, under either 
the regulation or the "reasonable possibility" standard, 
both articulated by the RO, it found the evidence not to be 
material.  As she has essentially been advised of the reasons 
for the denial under the revised standard, the Board finds 
that the appellant is not prejudiced by appellate review at 
this time, without the RO having first applied only the 
regulation to the additionally submitted evidence.  See 
Bernard v. Brown, 3 Vet. App. 384 (1993).

The evidence of record since the July 1973 RO rating decision 
to deny service connection for the cause of the veteran's 
death consists primarily of duplicate copies of the veteran's 
service medical records, duplicate copies of terminal 
treatment records, and a duplicate copy of the Certificate of 
Death.  Duplicate records clearly do not represent new and 
material evidence.  Morton v. Principi, 3 Vet. App. 508 
(1992).  

The non-duplicate evidence consists of private treatment 
records of October 1971, which show care for an acute 
subendocardial myocardial infarction-a heart attack.  On 
hospital admission, notation was made that the veteran had no 
previous history of disability, except for some tightness in 
the chest on climbing a flight of stairs.  The report does 
not make reference to the veteran's prior service, his in-
service chest injury, or to his service-connected chest wound 
scar, or right lower extremity varicose veins.  As such, 
these records provide no new or additional information to 
support the petition to reopen the claim, as prior records 
had already made reference to treatment for a heart disorder 
in October 1971.  

This newly presented evidence while "new" only in the sense 
that the October 1971 treatment records were not before the 
RO in July 1973, nonetheless is no more than cumulative of 
other evidence that was then of record-it was already known 
that the veteran had had treatment in October 1971 for 
breathing difficulty associated with a heart attack.  
Significantly, the evidence fails to show any link between 
the veteran's death and his service, service-connected 
disabilities, or his in-service chest injury.  As such, the 
evidence does not reopen the previously denied claim. See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Primarily, the evidence is not probative of the 
issues at hand in the instant appeal: Whether the veteran's 
service-connected disorders, right varicose veins or chest 
wall scar, contributed substantially or materially to cause 
the veteran's death due to a CVA, with ASHD or were of 
service onset or otherwise related thereto.  These medical 
records provide no insight as to this central issue.  

Additionally submitted evidence also includes hospital 
administrative letters and correspondences to the veteran 
regarding instructions for his home-care, and a December 1971 
letter regarding the veteran's home-care and visiting nurse 
care.  These non-medical, administrative records are 
similarly immaterial to the assertions made on appeal, 
providing little or no medical information, and no new, 
pertinent, or material information regarding the claim.  Such 
evidence provides no basis for reopening a previously denied 
claim. See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Evans 
v. Brown, 9 Vet. App. 273 (1996); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Finally, due consideration is given the sworn testimony of 
the custodian obtained in January 1998 and May 2001.  She has 
presented her lay opinion that the veteran's service-
connected disorders, his right varicose veins and his chest 
wall scar, as well as the initial chest wall injury itself, 
contributed substantially or materially to cause the 
veteran's death.  The Board has carefully considered her 
statements, with particular attention to 38 U.S.C.A. § 1310 
and 38 C.F.R. § 3.312.  As the undersigned indicated in May 
2001, what is lacking in this case is a written medical 
opinion statement to the effect that one or more of the 
veteran's service-connected disability(ies) played a role in 
his death, or the cause of his death.  See Travel Board 
Transcript, p.17.  Her lay statements alone, however, do not 
provide a basis to reopen the claim on appeal, as the Court 
has held that lay persons are not competent to offer medical 
opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
Board finds that to the extent that her sworn oral testimony 
and written statements are offered for reasons which require 
medical knowledge under the Court's holding in Grottveit, the 
instant claim is not reopened for lack of new and material 
evidence.  

The Court has found that such lay statements can certainly 
provide an eyewitness account of a veteran's visible 
symptoms, as the capacity of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, the 
custodian testified in January 1998 that the veteran's 
varicose veins of the right lower extremity required no 
operations during his life time.  See RO Hearing Transcript, 
p.17 (January 1998).  While she states that the veteran's 
doctors told her that the veteran's varicose veins caused a 
lack of blood supply to his vital organs, which, in turn, 
resulted in his CVA seizures, no medical record to that 
effect is on file.  Moreover, the written treatment records 
of the veteran's treating physicians, dated both in October 
1971 and April 1973, simply do not support her recollection 
in this regard-indeed, these record include no mention of 
his service, or service-connected disabilities as playing any 
role in his death or last illness.  It is noted that the 
custodian testified that these physicians and treating 
doctors are deceased, and that no additional records are 
available.  Accordingly, their written treatment records, 
which are on file, remain uncontradicted.  As such, her sworn 
testimony tends to advance an unsupported, unsubstantiated 
medical conclusion, which is contradicted by the written, 
contemporaneous medical treatment records of October 1971 and 
April 1973.  With no credible, medical evidence to support 
her lay opinion, the claim is not reopened.  Espiritu, Supra; 
Grottveit, Supra.  

The additional evidence of record does not tend to show that 
a service-connected disease or disability, or in-service 
injury, caused or contributed substantially or materially to 
the veteran's death.  There is no objective or medical 
evidence of record to support the petition to reopen, and for 
these reasons and bases, the July 1973 prior final denial 
remains final for lack of new and material evidence to 
reopen.  


ORDER

As new and material evidence has not been submitted, the 
claim of service connection for the cause of the veteran's 
death is not reopened and the appeal is denied.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' 

 

